EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Schneider on 11/2/2021.

Claim 15, line 24 is amended as follows:  “distinguishable from an adjacent portion of the cap member that is immediately adjacent the marker portion;”

Claim 22 is NEW: 
22. A medical elongated body comprising:
	a tubular body possessing a lumen into which a medical instrument is insertable, the tubular body possessing a proximal portion;
	a hub connected to the proximal portion of the tubular body, the hub possessing an internal space communicating with the lumen of the tubular body, the hub also possessing an inner surface and a proximal portion;
	a valve body disposed in the proximal portion of the hub and covering the internal space so that the internal space is bounded by the valve body and the inner surface of the hub, the valve body possessing a center and including an insertion portion into which the medical instrument is insertable, the valve body possessing a proximal surface facing away from the tubular body and a distal surface facing toward the tubular body;
	the valve body including a proximal surface and a distal surface positioned on opposite surfaces of the valve body; 
	a cap member attached to the proximal portion of the hub and being in direct contact with the proximal surface of the valve body, the cap member possessing a centrally located proximal opening portion passing through the cap member, the insertion portion being exposed in the proximal opening portion of the cap member so that the medical instrument is insertable into the insertion portion of the valve body while passing through the proximal opening portion of the cap member;
	the cap member including a marker portion that guides the medical instrument to the insertion portion of the valve body during insertion of the medical instrument into the tubular body, the marker portion including an inner periphery and an outer periphery, the marker portion between the inner periphery and the outer periphery being color distinguishable from an adjacent portion that is immediately adjacent the marker portion;

	the cap member being in direct contact with the proximal surface of the valve body at a position that is closer to the center of the valve body than both end portions of the proximal side slit of the valve body; and
	the marker portion being disposed at a position surrounding the proximal side slit while covering both end portions of the proximal side slit.


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 7/23/2019 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 7, 15 and 22 the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the cap member including a marker portion that guides the medical instrument to the valve body during insertion of the medical instrument into the tubular body; and the marker portion being of a color that is visually distinguishable from a periphery of the marker portion, as recited in claim 1; the valve body including a marker portion that guides the medical instrument to the insertion portion during insertion of the medical instrument into the tubular body, and the marker portion being of a color that is visually distinguishable from a periphery of the marker portion, as recited in claim 7; the cap member including a marker portion that guides the medical instrument to the insertion portion of the valve body during insertion of the medical instrument into the tubular body, the marker portion including an inner periphery and an outer periphery, the marker portion between the inner periphery and the outer periphery being visually distinguishable from an adjacent portion of the cap member that is immediately adjacent the marker portion, as recited in claim 15; or the feature of the cap member including a marker portion that guides the medical instrument to the insertion portion of the valve body during insertion of the medical instrument into the tubular body, the marker portion including an inner periphery and an outer periphery, the marker portion between the inner periphery and the outer periphery being color distinguishable from an adjacent portion that is immediately adjacent the marker portion, as recited in claim 22, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2014/0114286 to Okamura, which discloses a medical elongated body (device 10, see Figs. 1-2) comprising: a tubular body (sheath tube 20) possessing a lumen (hollow section 21; paragraph 40) into which a medical instrument (device 100) is insertable (paragraph 40), the tubular body (sheath tube 20) possessing a proximal portion (portion of sheath tube that attaches to hub 30); a hub (hub 30) connected to the proximal portion of the tubular body (sheath tube 20), the hub (hub 30) possessing an internal space (central through hole 32) communicating with the lumen (hollow section 21) of the tubular body (sheath tube 20), the hub (hub 30) also possessing an inner surface (inner surface of central through hole 32) and a proximal portion (portion of hub 30 that attaches to annular member 50); a valve body (valve body 40) disposed in the proximal portion of the hub (hub 30) (see Fig. 2) and covering the internal space (central through hole 32) so that the internal space (central through hole 32) is bounded by the valve body (valve body 40) and the inner surface (inner surface of central through hole 32) of the hub (hub 30), the valve body (valve body 40) possessing a center (center being formed by area where slits 43 and 44 are) and including an insertion portion {insertion section 45) into which a medical instrument (device 100) is insertable (see Fig. 6), the valve body (valve body 40) possessing a proximal surface (proximal surface 42) facing away from the tubular body (sheath tube 20) and a distal surface (distal surface 41) facing toward the tubular body (sheath tube 20)(see Fig. 2); the valve body (valve body 40) including a proximal surface (proximal surface 42) and a distal surface (distal surface 41) positioned on opposite surfaces of the valve body (valve body 40) (see Fig. 2); a cap member (annular member 50) attached to the proximal portion of the hub (hub 30) (Fig. 2) and being in direct contact with the proximal surface (proximal surface 42) of the valve body (valve body 40} (Fig. 2), the cap member (annular member 50) possessing a centrally located proximal opening portion (through hole 51) passing through the cap member (annular member 50), the insertion portion (insertion section 45) being exposed in the proximal opening portion (through hole 51) of the cap member (annular member 50) so that the medical instrument (device 100) is insertable into the insertion portion (insertion section 45) of the valve body (valve body 40) while passing through the proximal opening portion (through hole 51) of the cap member (annular member 50); the cap member including a marker portion (wall surface 52) that guides the medical instrument (device 100) to the insertion portion (insertion section 45) of the valve body (valve body 40} during insertion of the medical instrument (device 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


/AMBER R STILES/Primary Examiner, Art Unit 3783